 STEEL, PAPER HOUSE, ETC., INTL. BROTHERHOOD OF TEAMSTERSSteel,Paper House,Chemical Drivers and Helpers,Local 578, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca'andRockwell International Corporation andInternational Union,United Automobile,Aerospaceand Agricultural Implement Workers of America-UAW andits affiliated Local No. 1519.'Case 31-CD-170November 1, 1976DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS, PENELLO, AND WALTHERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Rockwell International Corpo-ration,herein called the Employer, alleging thatSteel,Paper House, Chemical Drivers and Helpers,Local 578, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called the Teamsters, has violated Section8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requiringthe Employer to assign certain work to its membersrather than to employees represented by Internation-alUnion, United Automobile, Aerospace and Agri-cultural ImplementWorkers of America-UAW,and its affiliated Local No. 1519, herein called theUAW.Pursuant to notice a hearing was held before Hear-ing Officer Sheri E. Ross on June 8, 9, 11, and 15,1976. All parties appeared and were afforded full op-portunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the is-sues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, includ-ing the briefs of the parties, the Board makes thefollowing findings:1.THEBUSINESSOF THE EMPLOYERThe parties stipulated and we find that the Em-ployer, a Delaware corporation, is engaged in scien-1As amended at the heanng.657tificand technical testing of various products forgovernment agencies including the Department ofDefense, National Aeronautics and Space Adminis-tration, and Energy Research and Development Ad-ministration at its Santa Susana, California, location.During the past fiscal year the Employer sold prod-ucts and services valued in excess of $50,000 to enter-prises located outside the State of California. Ac-cordingly, we find that the Employer is engaged incommerce within the meaning of Section 2(6) and (7)of the Act and it will effectuate the purposes of theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVED'The parties stipulated, and we find, that the Team-sters and the UAW are labor organizations withinthe meaning of Section 2(5) of the Act.III.THE DISPUTEA. BackgroundTwo of the Employer's operating divisions are lo-cated in Canoga Park, California-Rocketdyne Divi-sion and Atomics International Division. Both divi-sions share testing facilities at the Employer's SantaSusana field laboratory located in the unpopulatedarea of the Santa Susana mountains, about 12 milesfrom the Canoga Park facilities. The traffic depart-ment is located at Rocketdyne in Canoga Park and isresponsible for the movement of goods and peoplebetween the Canoga divisions and the Santa Susanafacility.Drivers in the traffic department operate atractor-trailer, panel trucks, stakebed trucks, stationwagons, and other vehicles. The drivers make sixscheduled runs daily from Rocketdyne to AtomicsInternational to Santa Susana and back, loading andunloading at each location. The drivers also makeunscheduled runs as necessary and make deliveriesfrom Santa Susana to other Rockwell facilities and tovenders. The Santa Susana facility is over 500 acresin extent and has its own trucking equipment whichoperates exclusively within the facility. That opera-tion is staffed by Santa Susana drivers.From about 1949 the Employer has assigned alltraffic department work, including all over-the-roadtrucking into and out of Santa Susana, to employeesrepresented by the Teamsters. In 1968 the UAW wascertified for a unit of production and maintenanceemployees, including truckdrivers, at the Santa Susa-na facility. Prior to 1968, intrafacility trucking atSanta Susana was performed by unrepresented em-ployees; since then it has been performed by UAWmembers. A representative of the UAW testified that226 NLRB No. 95 658DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom recognition in 1968 to present the UAW hasclaimed all over-the-road trucking originating fromSanta Susana. In late 1974 the UAW filed a griev-ance in support of its claim. The grievance proceededto arbitration between the UAW and the Employer.In.March1976,the arbitrator decided that, under thecollective-bargainingagreement,over-the-roadtrucking starting from Santa Susana is -to be mannedby UAW-represented employees. (In addition, the ar-bitratordecided an issue of certain intrafacilrtytransportation.) The Teamsters was not a party to thegrievance arbitration proceeding. On April 28, 1976,the Teamsters sent the Employer a letter stating thatitdid not accept the arbitration award and that it"intends to place pickets at your Santa Susana facili-ty, and at any of your other facilities where we law-fullymay picket, for the purpose of preventing youfrom assigning that work -to the- UAW." In May theUAW filed for enforcement of the arbitration awardin the United States District Court for the EasternDistrict of Michigan, Southern Division.B. The Work in DisputeThe disputed work consists of over-the-road truckdriving originating at the Employer's Santa -Susanafacility.The dispute involves neither, intrafacilitytruckdriving within the Santa Susana grounds norover-the-road _truckdriving originating at other thanthe Santa Susana facility.C. The Contentionsof thePartiesThe Employer contends that the dispute is proper-ly before the Board for determination and that themerits of the dispute favor awarding the work to em-ployees represented by the Teamsters.The Employercites its assignment of the disputed work and its pref-erence, its past practice,efficiency and economy ofoperations,collective-bargainingagreements andBoard certifications,relative skills,and UAW ac-quiescence.The UAWcontends that the dispute is not proper-ly the subject of a 10(k) proceeding because: (1)There was no threat to engage in proscribed activitysince the Teamsters,under the no-strike clause of itscollective-bargainingagreement,cannot lawfullypicket the Employer and the Employer could, if nec-essary, quickly obtain an injunction against any pick-et; (2) the Teamsters letter was a sham manufac-turedby ''theTeamsters and the Employer tocircumvent the arbitration decision;(3) the matterhas been decided by the grievance and arbitrationproceeding between the Employer and the UAW towhich the Board should defer; and (4)the grievanceprovisions of the Teamsters-Employer collective-bar-gaining agreement constitute a voluntary method forsettling -the dispute and the Board should defer there-to.Alternativelythe UAWcontends-that the work indispute should be,awarded to employees it representson the basis of its collective-bargaining agreementand certification,applicable job descriptions, andbargaining history.The Teamsters did not file a brief with the Board.However, it is apparent from the hearing that theTeamsters contentions are the same as those of theEmployer.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be'satisfied -that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat the parties have -not agreed upon a method forthe voluntary adjustment of the dispute.We are satisfied that the evidence is sufficient toestablish reasonable cause to believe that the-Team-sters threatened to engage in proscribed activity. Asindicated above, the Teamsters wrote the Employerstating that it "intends to place pickets at your SantaSusana facility, and at any of "your other facilitieswhere we lawfully may picket." The use of the word"lawfully" does not diminish the threat to picketSanta Susana. Nor` does the existence of a no-strikeclause diminish the threat, since' unions have beenknown to strike despite such provisions.Local 2, In-ternationalUnion of Operating Engineers, AFL-CIO(PVO International, Inc.),209 NLRB 673 (1974). TheUAW contends that there is not a viable threat be-cause the- Employer could obtain injunctive relief.Although ' the Employer could go to court if -,theTeamsters picketed, to require it to do so over ajuris-dictional dispute would be contrary to the intent ofSections 8(b)(4)(D) and 10(k) of the Act. The conten-tion that the- Employer and the Teamsters colludedto circumvent the arbitration agreement has no sup-port in the record.The record shows that the parties have not agreedto any method for settling the dispute. Although theUAW was awarded the disputed work in an arbitra-tion proceeding, the Teamsters, a necessary party toany voluntary method of settlement, was not a partyto the arbitration proceeding and has not agreed tobe bound by the arbitration award. Similarly, theTeamsters grievance procedure does not provide forarbitration- among the three interested parties. Ac-cordingly, we shall not defer thereto.On the basis of the entire record, we conclude thatthere is reasonable cause to believe that a violation of STEEL, PAPER HOUSE, ETC., INTL BROTHERHOOD OF TEAMSTERSSection 8(b)(4)(D) has occurred and that there existsno agreed-upon method for voluntary adjustment ofthe dispute within the meaning of Section 10(k) oftheAct.Accordingly, we find that this dispute isproperly before the Board for determination.E.Merits ofthe DisputeSection-I 0(k) oftheActrequires the Board -tomake an affirmative award of disputedwork aftergiving due consideration to various factors.2 TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experiencereached bybalancing thosefactors involved in a particular case.'The following factors are relevant in making thedetermination of the dispute before us:1.Collective-bargaining agreementThe UAW was certified by the Board in 1968 ascollective-bargaining representative for a unit of pro-duction and maintenance employees including truck-drivers, at the Employer's Santa Susana facility. Theapplicable collective-bargaining agreement betweentheUAW and the Employer, including the adden-dum for Santa Susana, contains pay rates for drivers,driver-combination, and dispatcher classifications.The applicable job descriptions, incorporated by ref-erence into the contract, include over-the-road truck-ing skills.Despite the Employer's attempts to showotherwise, the arbitration award makes clear that thecontract covers over-the-road trucking originating atthe South Susana facility.Pursuant to a cross-check by the Board's RegionalOffice in 1944, the Teamsters predecessor (a differentlocal) was found to represent a majority of the em-ployees in a unit of all drivers in the applicable areaemployed by the Employer's predecessor (NorthAmerican Aviation, Inc.). The applicable collective-bargaining agreement between the Teamsters and theEmployer recognizes the Teamsters as exclusive bar-gaining representative for all dispatchers and driverswho are involved in operating automotive equipmentoutside the plants at a number of divisions includingboth Atomics International and Rocketdyne. SantaSusana is a shared facility between Atomic Interna-tional and Rocketdyne. Job descriptions in the ad-dendum provide that drivers will drive between vari-ous plants of the Employer in Southern California.2N L R B vRadio &Television Broadcast Engineers Union, Local 1212,InternationalBrotherhood of Electrical Workers, AFL-CIO (Columbia Broad-casting System),364 U S 573 (1961)3 InternationalAssociation of Machinists, Lodge No 1743, AFL-CIO (J AJones Construction Company),135 NLRB 1402 (1962)659The addendum further provides that transportationto outlying areas for testing is to be done by the traf-fic department and any deviation is to be coordinat-ed between management and the appropriate local.Clearly the Teamsters-Employer collective-bargain-ing agreement also covers the work in dispute. Thusthe factor of collective-bargaining agreements is neu-tral.2.Employer practice and assignmentAt certain plants outside California the Employerhas assigned truckdriving to employees representedby the UAW. However, in Southern California theEmployer has consistently since 1944 assigned over-the-road trucking to employees represented by theTeamsters. Teamsters have performed over-the-roadtrucking to and from Santa Susana since 1949 whenthe facility was activated. Although the UAW tookno action until it filed the grievance in 1974, it claimsthat it has sought the work since recognition in 1968.It is clear, however, that employees represented bytheUAW have not performed the work in dispute.The Employer's preference and practice favor awardof the work to employees represented by the Team-sters.3.Relative skillsA witness for the Employer testified that teamsterspossess the necessary skills including the ability todrive a variety of trucks, to know how they should beloaded, to detect mechanical problems, and to cor-rectminor malfunctions. The record also shows thatUAW members possess the necessary skills. Theyhave driven various vehicles within the Santa Susanafacilityand have done over-the-road trucking atEmployer's plants outside California. This factordoes not favor award of the work to either party.4.Economy and efficiency of operationsAfter making a delivery to Santa Susana a drivernormally would not return empty but would make adelivery in Canoga Park.Although there is somedriving of trucks without loads, the Employer'sscheduled trucking runs are designed to minimizesuch deadheading.The work in dispute consists oftrucking originating at Santa Susana and not oftrucking going to Santa Susana. If the work were as-signed to employees representedby the UAW, trucksgoing out of Santa Susana would normally returnempty and trucks going into Santa Susana wouldalso return empty. Such increase in deadheading isinefficient,would require the Employer to use addi- 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional trucks and drivers, and would- increase theEmployer's trucking expenses.' Efficiency and econ-omy of operations favor awarding the work to em-ployees represented by the Teamsters.ConclusionUpon the record as a whole, and after full consid-eration of all relevant factors involved, we concludethat employees who are represented by the Team-sters are entitled to perform the work in dispute. Wereach this conclusion relying on the Employer's as-signment and practices and on efficiency and econo-my of operations. In' making this determination, we°The Employer prepared an estimate of what it would cost to complywith the arbitration award. The estimate shows costs per year of $16,000 forleasing trucks, $1,000 for licensing,$13,500 for fuel and maintenance, and$100,000 in wages.It was also estimated that increased deadheading involv-ing the disputed work would cost $40,000 for wages and fuel.The sameamount was estimated for Teamsters_wasted deadheadingare awarding-the work in question to employees whoare represented by the Teamsters, but not to thatUnion or its members. This determination is limitedto the dispute which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the foregoingfindings and the entire record in this proceeding, theNational Labor Relations Board makes the followingDetermination of Dispute:Employees of RockwellInternationalCorporationwho are represented by Steel, Paper House, ChemicalDrivers and Helpers, Local 578, International Broth-erhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, are entitled to perform thedisputed work of over-the-road truckdriving originat-ing at the Santa Susana field laboratory of RockwellInternational Corporation.